 Case 2:19-cv-01717-RGK-AGR Document 262 Filed 05/21/20 Page 1 of 2 Page ID #:10338



1                                     LINK TO 257
2
3                                           DENIED
4                                  BY ORDER OF THE COURT
5
6
7
8                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
9
10   ALEX MORGAN, et al.,                      Case No. 2:19-cv-01717-RGK-AGR
11                 Plaintiffs,                 [PROPOSED] ORDER GRANTING
          v.                                   JOINT STIPULATION TO
12                                             CONTINUE PRETRIAL
     U.S. SOCCER FEDERATION, INC.,             DEADLINES
13
                   Defendant.                  Judge: Hon. R. Gary Klausner
14                                             Trial:    September 15, 2020 at
                                               9:00 a.m.
15                                             Place: Courtroom 850
16
17
18
19
20
21
22
23
24
25
26
27
28
               [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE
                                 PRETRIAL DEADLINES
                             CASE NO. 2:19-cv-01717-RGK-AGR
 Case 2:19-cv-01717-RGK-AGR Document 262 Filed 05/21/20 Page 2 of 2 Page ID #:10339



1          Having considered the Joint Stipulation to Continue Pretrial Deadlines filed by
2    Plaintiffs Alex Morgan, et al. and Defendant United States Soccer Federation, Inc., and
3    good cause appearing, IT IS HEREBY ORDERED that: (1) the pretrial deadlines are
4    continued; and (2) the parties will submit a revised schedule for pretrial deadlines to the
5    Court by May 20, 2020.
6          THE STIPULATION IS DENIED AS MOOT.
7          IT IS SO ORDERED.
8     DATED: May 21, 2020                          By:
9                                                        Hon. R. Gary Klausner
                                                         United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           1
                [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE
                                  PRETRIAL DEADLINES
                              CASE NO. 2:19-cv-01717-RGK-AGR
